--------------------------------------------------------------------------------

EXHIBIT 10.13

 
Consulting Agreement
Recitals
 
CONSULTING AGREEMENT entered into this 3rd day of November 2010, by and between
Seafarer Exploration Corp, (the "Company"}. and Robert H. Pritchett
III("Consultant").
 
WHEREAS, the Company desires to hire the consulting services of Consultant in
the areas of Business Development, Mergers and Acquisitions and Business
Strategy for the Company (the "Services") in connection the Company's business.
 
WHEREAS, in consideration for the Services. the Company Shall pay the Consultant
upon the terms and conditions hereinafter set forth.
 
NOW, THEREFOR.E. for valuable consideration. the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:
 
1.     Provision of Services
Duties of Consultant The Consultant will provide such services and advice to the
Company so as to advise the Company in business development, mergers and
acquisitions, business strategy and specifically for analysis of the treasure
industry. Without limiting the generality of the foregoing, Consultant will also
assist the Company in developing, studying and evaluating acquisition proposals.
prepare reports and studies thereon when advisable. Nothing contained herein
constitutes a commitment on the pan of the Consultant to find an acquisition
target for the Company or, if such target is found, that any transaction will he
completed. This Agreement is not a contract for listing services, and nothing in
this Agreement will require the Consultant to negotiate on behalf of We Company
with corporations that are involved. with listings or making .a market in
corporate securities in the OTC markets. Consultant would undertake such
services under the direction of Kyle Kennedy, Company President.
 
1.1 Duties Expressly Excluded. This Agreement expressly excludcS the Consultant
from providing public relation services to the Company inclusive of but not
limited to (i) direct or indirect promotion Of the Company's securities; (ii)
assistance in making of a market in the Company's securities. The Consultant
shall not have the power of authority to hind the Company to any transaction
without the Company's prior written consent.
 
2.     Compensation, Term and Termination
The Company shall compensate the Consultant by payment of one million
(1,000,000) shares of common stock upon execution of this agreement. Should the
Consultant's services be needed after 120 days from the execution of this
agreement, a new agreement will be created to reflect the scope of services
required and term of services provided. The term of this Agreement shall
commence on the dale it is executed by all parties and shall continue until
completion of the Services as delined herein.


 
 
 
 
1

--------------------------------------------------------------------------------

 
 
3.    Property
All work performed by Consultant pursuant to this Agreement in connection with
the Services or otherwise, including, without limitation, business and strategic
plans and proposals, and however rendered, electronic or otherwise, and whether
or not patentable or copyrightable (the "Products"), shall be deemed
works-made-for-hire under United States copyright law and shall be the property
of the Company.
 
4.    Non-Circumvention
Pritchett agrees that all third parties introduced to him by Seafarer represent
significant efforts and working relationships that are unique to, and part of,
the work product and intellectual capital of Seafarer. Therefore, without the
prior specific written consent of Seafarer, Pritchett agrees to refrain from
conducting direct or indirect business dealings of any kind with anv third party
so introduced by Seafarer. with the exception of third parties with which
Pritchett has previously had a formal business relationship, for a period of
three (3) years from Effective Date of this Agreement.
 
5.   Confidential Information
The Company has developed and is the owner of highly valuable and unique
confidential and proprietary technical information related to the Business. as
well as business and financial information related thereto (the "Confidential
Information"). Notwithstanding the foregoing. "Confidential Information" shall
not include and the provisions of this Agreement will not apply to any
information disclosed by the Company and/or Consultant (1) if such information
is demonstrated to be generally available to the public at the time of its
disclosure to Consultant: (2) after the time, if any. that such information
becomes generally available to the public without any breach by Consultant: (3)
was already in Consultant's possession at the time of disclosure to Consultant
(whether such time of disclosure is before or alter the date hereof); (4) is
developed by Consultant independently of the Services; or (5) was lawfully
received by Consultant from a third party without restrictions on disclosure or
use.
 
Using no less effort than the Consultant would use to maintain the
confidentiality of his own confidential and proprietary information, the
Consultant shall maintain in strict confidence and shall not disclose at any
time, without the prior written consent of the Company, any of the Confidential
Information to any other person or entity, unless such information has entered
the public domain through lawful means, without violation of this Agreement, or
pursuant to requirements of law or court order.
 
5.1  Confidentiality and Non-Disclosure
 
  a) Pritchett acknowledges that Seafarer is a publicly traded company whose
shares arc traded on the Over-the-Counter Bulletin Board under the ticker symbol
SFR.X. Pritchett has received or may receive in the future material non-public
information from Seafarer. Pritchett agrees that he will hold in strict
confidence and not disclose to any third parties any material non­public
information received from Seafarer, except as approved in writing by the CEO of
Seafarer. Pritchett additionally. agrees that he will use the non-public
information that it receives from Seafarer for lawful purposes only.
 
 
 
2

--------------------------------------------------------------------------------

 
 
b) Pritchett shall treat as confidential and will not ever disclose under any
circumstances to any third party any information that he becomes aware of during
his business relationship with Seafarer pertaining to but not limited to any and
all of Seafarer's financial information, bank account information, access codes,
investors, shareholder lists, shipwreck site(s), treasure maps, proprietary
data, intellectual properties, agreements. capabilities, specifications.
business strategies, information regarding existing and future technical.
business and marketing plans and product strategies, passwords, and the identity
of actual and potential customers and suppliers (hereinafter collectively
referred to as "Confidential Information"). Confidential Information may he
written. e-mail, hard copies of documents. oral. recorded, or contained on tape
or on other electronic or mechanical media.
 
c) Pritchett represents and warrants that he will not disclose any Confidential
Information whatsoever to any third party. Pritchett will he deemed to have been
in a fiduciary relationship of confidence with respect to the Confidential
Information disclosed to its by Seafarer, and Pritchett shall hold the
Confidential Information in strict confidence and will never disclose such
Confidential Information to any third (3rd) party or to use it for any purpose
other than as specifically authorized by Seafarer in writing.
 
d) No copies of the Confidential Information shall be retained by Pritchett.
 
e) Seafarer shall be deemed to be the owner of all Confidential Information.
 
f)  Pritchett specifically acknowledges that the unauthorized disclosure, use or
disposition of such Confidential Information by any third party could cause
irreparable harm and sienificant injury to Seafarer's business, which may be
difficult to ascertain. Accordingly. in the event of any breach by Pritchett of
this Agreement involving confidentiality then Pritchett shall immediately be in
violation of this Agreement and shall be liable for an immediate imposition of
an injunction against him, in addition to any other remedies that may be
available to Seafarer at law or in equity.
 
g ) Pritchett shall indemnify and hold Seafarer completely harmless against any
and all liability, actions, claims, demands, liens, losses, damages, judgments
and expenses, including reasonable attorneys' fees that may arise from the
unauthorized disclosure or use of Confidential information by Pritchett.
 


 
 
3

--------------------------------------------------------------------------------

 
 
6.     Severability
In the event that any one or more provisions herein shall for any reason he held
to be invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability shall not affect any other provision hereof.
 
7.     Independent Contractor
This Agreement shall not render Pritchett an employee, partner, agent of or
joint venture partner with Seafarer for any purpose. Seafarer shall not be
responsible for withholding taxes with respect to Pritchett's compensation
hereunder and Pritchett will he solely responsible for any and all local, state
and/or federal tax obligations. Pritchett agrees to hold Seafarer harmless for
any expenses, liabilities or obligations of any type concerning taxes or
insurance. Pritchett shall have no claim against Seafarer hereunder or otherwise
for vacation pay, sick leave, retirement benefits, social security, worker's
compensation, health or disability benefits, unemployment insurance benefits, or
employee benefits of any kind. In his capacity as an independent contractor,
Pritchett. will exclusively control and direct his own time and choose which
days and specific hours that he performs Services -for Seafarer and he has the
sole right to control and direct the means, manner, and method by which he
renders the Services to Seafarer. Pritchett acknowledges that he has never been
an employee of Seafarer.
 
8.    No Assignment
Consultant's obligations hereto with respect to provision of Services shall not
be assignable to any other person without the express written consent of the
Company.
 
9.     General Release and Waiver of Claims by Pritchett
Pritchett does hereby remise, release, and forever discharge Seafarer,
Seafarer's agents. officers, directors, consultants, advisors, affiliates,
employees, assigns, administrators, controlling persons and personal
representatives, of and from all, and all manner of: actions, causes of action,
suits, proceedings, debts, dues, contracts, judgments, damages, claims, and
demands whatsoever in law or equity, which Pritchett ever had, now has, or which
Pritchett's heirs, executors, administrators or personal representatives
hereafter can, shall, or may have for or by reason of any matter, cause, or
thing whatsoever arising out of Pritchett's past, present, or .future business
dealings with Seafarer or this Agreement; or in any way arising out of the
provision of services to Seafarer by Pritchett.
 
10.   No Lawsuits
Pritchett represents and warrants to Seafarer that he has never filed or
submitted any complaints, charges or lawsuits of any kind with any court,
governmental or administrative agency or arbitrator against Seafarer or any of
Seafarer's past or present officers, directors, consultants, advisors,
affiliates, employees, assigns, administrators. attorneys, agents, advisors,
consultants, subsidiaries, related parties and personal representatives.
 
12.   Full and Entire
This Agreethent contains the entire agreement of the Parties hereto with respect
to the subject matter hereof and shall supersede all prior agreements and
understandings, oral or written. with respect to the subject matter herein.
 
 
4

--------------------------------------------------------------------------------

 
 
13.   Modification
May he amended or modified of this agreement only by a writing executed by the
party against whom enforcement is sought.
 
14.  Drafting
Each Party acknowledges that it/he/she has adequate opportunity to review and
comment upon this Agreement, has been advised Of its rights to have its own
independent counsel review this Agreement, and familiar with its terms.
 
15.  Waiver
No waiver of any right or obligation of the Parties under this Agreement
shall,be effective unless made in writing, specifying such waiver. and is
executed by the Party against whom such waiver is being fbrced. A waiver by the
other Party hereto of any of its rights under this Agreement on any occasion
shall not be a part to the exercise of the same right on any subsequent occasion
or of any other right at any time.
 
16.  Successors and Assigns
This Agreement shall inure to the benefit of and be binding upon the respective
legal representatives, assigns, and successors in interest of Seafarer
EXploration Corp. The Consultant, Robert Pritchett, shall not have the right to
assign, delegate, or otherwise transfer any duty or obligation to be perfbrmed
by it hereunder to any person or entity, nor assign or transfer any rights
hereunder.
 
17.  Section lieadino
The section headings contained hereunder are for the purposes of convenience
only and are not intended to define or limit the context of said section.-
 
18.  Further Assurances
Pritchett hereto shall cooperate and shall take such further action and shall
execute and deliver such further documents as may be reasonably required by any
other party in order to carry out the provisions and purposes of this.
Agreement.
 
 
 
5

--------------------------------------------------------------------------------

 
 
19. Surviva
The Confidentiality and Non-Disclosure agreement shall survive the termination
and/or expiration of this Agreement and/or Independent Contractor's performance
of Services.
 
IN WITNESS WHEREOF, the parties hereto have executed this Consulting Agreement
as of the date and year first :above written,
 
CONSULTANT:
 
/s/ Robert H. Pritchett III
Name: Robert H. Pritchett III
 
/s/ Kyle Kennedy
Kyle Kennedy President
Seafarer Exploration Corp.
 
 
 
 
 
 
 
 
 
 6

--------------------------------------------------------------------------------